Name: COMMISSION REGULATION (EC) No 1374/96 of 16 July 1996 laying down to what extent applications for issue of export licences submitted during July 1996 for beef and veal products which may benefit from special import treatment in a third country may be accepted
 Type: Regulation
 Subject Matter: economic policy;  tariff policy;  animal product
 Date Published: nan

 No L 178/8 I EN Official Journal of the European Communities 17. 7. 96 COMMISSION REGULATION (EC) No 1374/96 of 16 July 1996 laying down to what extent applications for issue of export licences submitted during July 1996 for beef and veal products which may benefit from special import treatment in a third country may be accepted HAS ADOPTED THIS REGULATION: Article 1 The applications for export licences lodged for the beef and veal referred to in Regulation (EEC) No 2973/79 for the third quarter of 1996 shall be met in full . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80(0, as last amended by Regulation (EC) No 2856/95 (2), and in parti ­ cular Article 12 (8) thereof, Whereas Regulation (EC) No 1445/95 lays down, in Article 12, detailed rules for export licence applications for the products referred to in Article 1 of Commission Regulation (EEC) No 2973/79 (3), as last amended by Regulation (EEC) No 3434/87 (4); Whereas Commission Regulation (EEC) No 2973/79 fixed the quantities of meat which might be exported on special terms for the third quarter of 1996; Whereas the quantities for which licence applications have been lodged for the third quarter of 1996 are lower than those available; whereas these applications can, therefore, be met in full , Article 2 Applications for licences in respect of the meat referred to in Article 1 may be entered in accordance with Article 12 of Regulation (EC) No 1445/95 during the first 10 days of the fourth quarter of 1996 the total quantity avail ­ able being 4 939 tonnes. Article 3 This Regulation shall enter into force on 21 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 July 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 143, 27. 6 . 1995, p. 35. (2) OJ No L 299, 12. 12. 1995, p. 10 . (3) OJ No L 336, 29. 12. 1979, p. 44. (4) OJ No L 327, 18 . 11 . 1987, p. 7.